UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-5968 John Hancock Municipal Securities Trust (Exact name of registrant as specified in charter) 601 Congress Street, Boston, Massachusetts 02210 (Address of principal executive offices) (Zip code) Salvatore Schiavone, Treasurer 601 Congress Street Boston, Massachusetts 02210 (Name and address of agent for service) Registrant's telephone number, including area code: 617-663-4497 Date of fiscal year end: May 31 Date of reporting period: August 31, 2013 ITEM 1. SCHEDULE OF INVESTMENTS Tax-Free Bond Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value Municipal Bonds 98.4% (Cost $413,132,915) Alabama 0.5% Birmingham Special Care Facilities Financing Authority Children's Hospital 6.125 06/01/34 $2,000,000 2,086,240 Arizona 0.5% Maricopa County Pollution Control Corp. El Paso Electric Company Project, Series B 7.250 04/01/40 1,000,000 1,089,130 Phoenix Civic Improvement Corp. Civic Plaza, Series B (D) 5.500 07/01/28 1,000,000 1,076,920 California 17.6% Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls (Z) Zero 01/15/25 5,000,000 2,378,350 Foothill Eastern Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity, Series A (Z) Zero 01/01/19 30,000,000 27,005,994 Golden State Tobacco Securitization Corp., Series A-1 4.500 06/01/27 2,190,000 1,839,644 M-S-R Energy Authority Natural Gas Revenue, Series B 7.000 11/01/34 2,500,000 2,896,400 Madera County Certificates of Participation Valley Children's Hospital (D) 6.500 03/15/15 5,780,000 6,040,273 San Bernardino County Medical Center Financing Project 5.500 08/01/22 2,500,000 2,670,400 San Bernardino County Medical Center Financing Project, Series B (D) 5.500 08/01/17 5,060,000 5,257,340 San Diego Redevelopment Agency City Heights, Series A 5.750 09/01/23 25,000 25,003 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/14 5,000,000 4,995,450 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/17 4,900,000 4,698,904 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Escrowed to Maturity (Z) Zero 01/01/20 2,000,000 1,716,200 San Joaquin Hills Transportation Corridor Agency Highway Revenue Tolls, Series A 5.650 01/15/17 10,000,000 10,004,400 Santa Ana Financing Authority Police Administration & Holding Facility, Series A (D) 6.250 07/01/19 2,000,000 2,265,380 State of California 5.000 02/01/38 5,375,000 5,344,793 Colorado 3.7% Colorado Springs Utilities Revenue Series A 5.000 11/15/33 2,000,000 2,069,260 Colorado Springs Utilities Revenue Series C 5.250 11/15/42 2,825,000 2,888,789 Denver, Colorado City & County Airport Revenue Series A 5.250 11/15/36 5,250,000 5,355,368 Public Authority for Colorado Energy Natural Gas Revenue 6.250 11/15/28 3,500,000 3,802,120 Regional Transportation District Denver Transit Partners 6.000 01/15/41 2,000,000 2,017,740 Connecticut 0.7% Connecticut State Health & Educational Facility Authority Yale University, Series Z3 5.050 07/01/42 3,000,000 3,092,460 1 Tax-Free Bond Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value District of Columbia 2.8% District of Columbia Tobacco Settlement Financing Corp. 6.500 05/15/33 $5,000,000 5,117,050 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/33 6,565,000 1,990,639 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/35 6,470,000 1,702,192 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series B (D) (Z) Zero 10/01/36 7,250,000 1,788,140 Metropolitan Washington DC Airports Authority Highway Revenue Tolls, Series C (Zero Coupon steps up to 6.500% on 10-1-16) (D) Zero 10/01/41 1,750,000 1,548,820 Florida 2.9% Bonnet Creek Resort Community Development District 7.250 05/01/18 860,000 844,597 Bonnet Creek Resort Community Development District 7.375 05/01/34 1,500,000 1,411,485 Crossings at Fleming Island Community Development District Recreation Facilities Improvements, Series C 7.100 05/01/30 1,000,000 803,790 Hernando County, Criminal Justice (D) 7.650 07/01/16 500,000 573,870 JEA Electric System Revenue Series Three - D-2 5.000 10/01/38 7,000,000 6,950,230 Orlando Utilities Commission Electric, Power & Light Revenues, Escrowed to Maturity, Series D 6.750 10/01/17 1,670,000 1,867,962 Georgia 2.3% Atlanta Tax Allocation Eastside Project, Series B 5.600 01/01/30 1,000,000 1,049,560 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Y (D) 6.500 01/01/17 145,000 153,990 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Escrowed to Maturity, Series Z (D) 5.500 01/01/20 135,000 150,688 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Prerefunded to 1-1-14, Series 2005 (D) 6.500 01/01/17 60,000 61,271 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series BB 5.700 01/01/19 860,000 956,389 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series C (D) 5.700 01/01/19 4,515,000 5,170,081 Georgia Municipal Electric Authority Electric, Power & Light Revenues, Series EE (D) 7.250 01/01/24 2,000,000 2,599,100 Guam 0.2% Guam International Airport Authority Series C AMT (D) 6.125 10/01/43 1,000,000 983,070 Illinois 4.6% Chicago Board of Education, Series A (D) 5.500 12/01/30 3,650,000 3,669,893 Chicago Tax Increment Revenue Pilsen Redevelopment, Series B 6.750 06/01/22 3,000,000 3,048,930 City of Chicago, O'Hare International Airport Revenue (D) 5.500 01/01/43 2,000,000 1,923,880 City of Chicago, Series A 5.750 01/01/39 3,200,000 3,268,768 2 Tax-Free Bond Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value Illinois (continued) Illinois Development Finance Authority Edison Project (D) 5.850 01/15/14 $3,000,000 $3,053,520 Illinois Finance Authority Rush University Medical Center, Series A 7.250 11/01/38 1,500,000 1,748,220 Lake County Community Consolidated School District No: 24 (D)(Z) Zero 01/01/22 2,440,000 1,664,666 State of Illinois 5.500 07/01/38 1,000,000 944,390 Will County Community Unit School District No: 365 (D)(Z) Zero 11/01/21 1,130,000 892,293 Indiana 0.7% Indiana Finance Authority Duke Energy, Series B 6.000 08/01/39 3,000,000 3,208,950 Kentucky 1.4% Kentucky Economic Development Finance Authority Louisville Arena, Series A-1 (D) 6.000 12/01/33 1,000,000 1,020,980 Kentucky Economic Development Finance Authority Norton Healthcare, Prerefunded to 10-1-13, Series C (D) 6.100 10/01/21 1,770,000 1,796,674 Kentucky Economic Development Finance Authority Norton Healthcare, Series C (D) 6.100 10/01/21 3,230,000 3,269,568 Louisiana 1.0% Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects 6.750 11/01/32 2,500,000 2,596,875 Louisiana Local Government Environmental Facilities Westlake Chemical Corp. Projects., Series A-1 6.500 11/01/35 1,500,000 1,557,165 Massachusetts 8.2% Commonwealth of Massachusetts Series C (D) 5.500 12/01/24 8,000,000 9,498,320 Massachusetts Bay Transportation Authority Sales Tax Revenue, Series A-2 (Z) Zero 07/01/26 8,595,000 4,872,076 Massachusetts Development Finance Agency Harvard University, Series B 5.000 10/15/40 2,500,000 2,594,625 Massachusetts State Department of Transportation Highway Revenue Tolls, Series B 5.000 01/01/37 5,000,000 4,999,650 Massachusetts Water Pollution Abatement, Series A 6.375 02/01/15 30,000 30,151 Massachusetts Water Resources Authority Water Revenue, Series A 5.000 08/01/40 9,975,000 10,114,351 Metropolitan Boston Transit Parking Corp. 5.250 07/01/36 3,475,000 3,553,118 Michigan 0.7% Detroit Water Supply System Water Revenue, Series B (D) 7.000 07/01/36 1,000,000 1,040,490 Wayne County Airport Authority Detroit Metropolitan Airport, Series A 5.000 12/01/37 2,125,000 1,959,420 Nebraska 3.4% Central Plains Energy Project Revenue Natural Gas Revenue, Series A 5.250 12/01/20 4,970,000 5,592,443 Omaha Public Power District Electric, Power & Light Revenues, Escrowed to Maturity, Series B 6.200 02/01/17 965,000 1,063,700 Omaha Public Power District Electric, Power & Light Revenues, Series A 5.000 02/01/42 3,875,000 3,893,368 3 Tax-Free Bond Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value Nebraska (continued) Omaha Public Power District Electric, Power & Light Revenues, Series B 5.000 02/01/36 $4,000,000 $4,084,320 New Jersey 3.1% New Jersey State Turnpike Authority Highway Revenue Tolls, Series I 5.000 01/01/35 4,250,000 4,251,998 New Jersey State Turnpike Authority, Series A 5.000 01/01/38 5,000,000 4,964,850 New Jersey Transportation Trust Fund Authority Series B 5.000 06/15/42 2,500,000 2,443,825 Tobacco Settlement Financing Corp., Series 1A 4.500 06/01/23 2,315,000 2,071,184 New York 18.6% Brooklyn Arena Local Development Corp. Barclays Center Project 6.250 07/15/40 1,000,000 1,049,650 Hudson Yards Infrastructure Corp. Series A 5.750 02/15/47 3,500,000 3,596,250 Long Island Power Authority Electric, Power & Light Revenues, Series C (D) 5.250 09/01/29 2,000,000 2,070,260 Metropolitan Transportation Authority, Series C 5.000 11/15/38 2,200,000 2,156,572 New York City Industrial Development Agency Terminal One Group Association Project AMT (P) 5.500 01/01/24 1,500,000 1,612,065 New York City Municipal Water Finance Authority Water Revenue, Series 2009-EE 5.250 06/15/40 3,000,000 3,093,330 New York City Municipal Water Finance Authority Water Revenue, Series GG-1 5.000 06/15/39 8,000,000 8,136,160 New York City Transitional Finance Authority Government Fund/Grant Revenue, Series S-4 5.500 01/15/39 3,725,000 4,047,362 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.250 01/15/39 3,000,000 3,173,910 New York City Transitional Finance Authority Income Tax Revenue, Series S-3 5.375 01/15/34 3,000,000 3,242,880 New York Liberty Development Corp. 1 World Trade Center Project 5.000 12/15/41 8,500,000 8,505,100 New York Liberty Development Corp. 4 World Trade Center Project 5.000 11/15/31 5,000,000 5,033,100 New York Liberty Development Corp. Goldman Sachs Headquarters 5.250 10/01/35 4,495,000 4,589,530 New York State Dormitory Authority Income Tax Revenue, Series A 5.000 02/15/39 2,500,000 2,539,300 New York State Dormitory Authority State University Dormitory, Series A 5.000 07/01/35 7,250,000 7,348,020 New York State Dormitory Authority State University Educational Facilities, Series A 5.500 05/15/19 1,000,000 1,146,480 Port Authority of New York & New Jersey 144th Project 5.000 10/01/29 3,500,000 3,657,780 Port Authority of New York & New Jersey 5th Installment Special Project AMT 6.750 10/01/19 7,820,000 7,474,591 Port Authority of New York & New Jersey JFK International Airport Terminal 6.000 12/01/42 2,265,000 2,470,164 Triborough Bridge & Tunnel Authority Highway Revenue Tolls 5.000 11/15/33 4,025,000 4,080,263 Westchester Tobacco Asset Securitization Corp. Public Improvements, Prerefunded to 7-15-17 6.950 07/15/39 2,000,000 2,450,820 4 Tax-Free Bond Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value Oklahoma 1.4% Grand River Dam Authority, Series A 5.250 06/01/40 $4,000,000 4,086,720 Tulsa Airport Improvement Trust Series A AMT (P) 7.750 06/01/35 2,000,000 2,102,640 Oregon 1.1% Clackamas County School District No. 12, Series B (D) 5.000 06/15/28 3,630,000 3,828,271 Western Generation Agency Wauna Cogeneration Project, Series B AMT 5.000 01/01/14 1,100,000 1,100,770 Pennsylvania 1.9% Allegheny County Redevelopment Authority Pittsburgh Mills Project 5.600 07/01/23 1,000,000 954,800 Philadelphia Authority for Industrial Development Commerical Development AMT 7.750 12/01/17 3,250,000 3,251,658 Philadelphia School District, Series E 6.000 09/01/38 4,000,000 4,223,960 Puerto Rico 3.6% Commonwealth of Puerto Rico Public Improvement, Series A 5.750 07/01/41 5,000,000 3,738,350 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series CCC 5.250 07/01/28 2,500,000 1,917,725 Puerto Rico Electric Power Authority Electric, Power & Light Revenues, Series XX 5.250 07/01/40 2,500,000 1,745,050 Puerto Rico Public Buildings Authority Government Facilities, Series P (D) 6.750 07/01/36 3,000,000 2,608,980 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series A (Zero coupon steps up to 6.750% on 8-1-16) Zero 08/01/32 4,000,000 3,305,160 Puerto Rico Sales Tax Financing Corp. Sales Tax Revenue, Series C 5.250 08/01/41 3,000,000 2,356,620 Rhode Island 0.2% Town of Tiverton Mount Hope Bay Village, Series A 6.875 05/01/22 735,000 736,308 South Carolina 4.0% Richland County International Paper Company AMT 6.100 04/01/23 3,325,000 3,244,136 South Carolina State Public Service Authority Santee Cooper, Series A 5.500 01/01/38 6,000,000 6,289,020 South Carolina State Public Service Authority Santee Cooper, Series E 5.000 01/01/40 8,000,000 7,838,800 Texas 11.4% City of Dallas Waterworks & Sewer System 5.000 10/01/35 5,000,000 5,128,700 City of Dallas Waterworks & Sewer System 5.000 10/01/36 5,000,000 5,130,200 City of San Antonio Electric & Gas, Series A 5.000 02/01/34 4,330,000 4,447,430 City Public Service Board of San Antonio 5.000 02/01/48 5,000,000 5,010,650 Dallas/Fort Worth International Airport, Series D 5.250 11/01/32 5,000,000 5,023,100 Grand Parkway Transportation Corp., Series B 5.000 04/01/53 4,000,000 3,672,640 Houston Independent School District Public Financing Corp. Cesar Chavez Project, Series A (D) (Z) Zero 09/15/16 570,000 543,330 5 Tax-Free Bond Fund As of 8-31-13 (Unaudited) Maturity Rate (%) date Par value Value Texas (continued) Lower Colorado River Authority Electric, Power & Light Revenues 5.000 05/15/40 $5,000,000 $4,884,350 Lower Colorado River Authority Prerefunded to 5-15-19 5.625 05/15/39 190,000 227,470 Lower Colorado River Authority Transmission Services Corp., Series A 5.000 05/15/41 2,500,000 2,462,925 Lower Colorado River Authority Unrefunded 2012-1 5.625 05/15/39 3,810,000 4,001,872 North Texas Tollway Authority Highway Revenue Tolls, Series K-2 6.000 01/01/38 3,250,000 3,451,858 Texas Municipal Power Agency Revenue 5.000 09/01/40 6,000,000 6,017,580 Utah 0.1% Salt Lake City IHC Hospital, Inc., Escrowed to Maturity, Series A 8.125 05/15/15 200,000 214,762 Washington 0.4% Washington Public Power Supply Systems Electric, Power & Light Revenues, Series B 7.125 07/01/16 1,500,000 1,761,795 Wyoming 0.7% Campbell County Solid Waste Facilites Revenue Basin Electric Power Company, Series A 5.750 07/15/39 3,000,000 3,125,520 Other 0.7% Centerline Equity Issuer Trust, Series A-4-1 (S) 5.750 05/15/15 3,000,000 3,205,680 Par value Value Short-Term Investments 0.7% (Cost $3,178,000) Repurchase Agreement 0.7% Barclays Tri-Party Repurchase Agreement dated 8-30-13 at 0.040% to be repurchased at $2,746,012 on 9-3-13, collateralized by $2,883,900 U.S. Treasury Note, 0.750% due 3-31-18 (valued at $2,800,958, including interest) 2,746,000 2,746,000 Repurchase Agreement with State Street Corp. dated 8-30-13 at 0.000% to be repurchased at $432,000 on 9-3-13, collateralized by $440,000 U.S. Treasury Note, 1.000% due 8-31-16 (valued at $444,800, including interest) 432,000 432,000 Total investments (Cost $416,310,915)† 99.1% Other assets and liabilities, net 0.9% Total net assets 100.0% The percentage shown for each investment category is the total value of that category as a percentage of the net assets of the fund. AMT Interest earned from these securities may be considered a tax preference item for purpose of the Federal Alternative Minimum Tax. 6 Tax-Free Bond Fund As of 8-31-13 (Unaudited) (D) Bond is insured by one of the following companies: Insurance coverage As a % of total investments National Public Finance Guarantee Corp. 5.8% Ambac Financial Group, Inc. 3.8% Assured Guaranty Municipal Corp. 2.0% Assured Guaranty Corp. 1.9% Financial Guaranty Insurance Company 1.2% Commonwealth Gtd. 0.6% CIFG Holdings, Ltd. 0.5% Total 15.8% (P) Variable rate obligation. The coupon rate shown represents the rate at period end. (S) This security is exempt from registration under Rule 144A of the Securities Act of 1933. Such a security may be resold, normally to qualified institutional buyers, in transactions exempt from registration. (Z) Zero Coupon bonds are issued at a discount from their principal amount in lieu of paying interest periodically. † At 8-31-13, the aggregate cost of investment securities for federal income tax purposes was $412,932,042. Net unrealized appreciation aggregated $20,390,518, of which $28,605,456 related to appreciated investment securities and $8,214,938 related to depreciated investment securities. The fund had the following sector composition as a percentage of net assets on 8-31-13: General Obligation Bonds 4.5% Revenue Bonds Transportation 22.8% Utilities 19.8% Other Revenue 14.3% Education 7.0% Development 6.8% Airport 6.3% Water & Sewer 5.6% Health Care 3.5% Pollution 3.1% Tobacco 2.6% Facilities 2.1% Short-Term Investments & Other 1.6% Total 100.0% 7 Tax-Free Bond Fund As of 8-31-13 (Unaudited) Notes to Portfolio of Investments Security valuation. Investments are stated at value as of the close of regular trading on the New York Stock Exchange (NYSE), normally at 4:00 P
